Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 5, 2020

                                       No. 04-19-00645-CR

                                 Lonnie Jerome James ELLISON,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR10112C
                       Honorable Catherine Torres-Stahl, Judge Presiding


                                          ORDER
         Appellant’s court-appointed appellate counsel, Pat Montgomery, has filed a brief
pursuant to Anders v. California, 368 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. Under these circumstances, the law requires counsel to
“write a letter to (1) notify his client of the motion to withdraw and the accompanying Anders
brief, providing him a copy of each, (2) inform him of his right to review the record preparatory
to filing that response, and (3) inform him of his pro se right to seek discretionary review should
the court of appeals declare his appeal frivolous,” and “(4) take concrete measures to initiate and
facilitate the process of actuating his client’s right to review the appellate record, if that is what
his client wishes.” See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); see also
Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State,
924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

         Nevertheless, Mr. Montgomery’s Anders brief, which contains his motion to withdraw,
fails to state that he has (1) informed appellant of “his various pro se rights,” including his right
to file his own brief, and (2) provided appellant with a form motion for requesting the appellate
record in this appeal and the mailing address for the court of appeals. See Kelly, 436 S.W.3d at
320 (“[A]ppointed counsel should notify the court of appeals, in writing, that he has (1) informed
the appellant of the motion to withdraw and attendant Anders brief, (2) provided the appellant
with the requisite copies while notifying him of his various pro se rights, and (3) supplied him
with a form motion for pro se access to the appellate record (and the mailing address for the
court of appeals), to be filed within ten days, so that he may timely effectuate that right, if he so
chooses.”).
       We, therefore, ORDER Mr. Montgomery to file, within seven (7) days of the date of this
order, written proof demonstrating that he has (1) informed appellant of his pro se rights,
including his right to file a pro se brief in this appeal and his right to seek discretionary review
should the court of appeals declare his appeal frivolous, and (2) provided appellant with a form
motion for requesting the appellate record in this appeal and the mailing address for the court of
appeals.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court